TYSON, Judge.
In the opinion of the Supreme Court of Alabama in this cause, Hawkins v. State, 475 So.2d 489 (1985), the Supreme Court noted:
“From the record before us, we are unable to determine whether the board complied with due process standards or whether its actions were arbitrary and capricious. We, therefore, have no choice but to reverse and remand this case to the Court of Criminal Appeals for entry of an appropriate order directing the trial court to hold an evidentiary hearing on Hawkins’s petition for writ of habeas corpus.”
On authority of Hawkins, supra, this cause is reversed and remanded to the Circuit Court of Elmore County, Alabama to there conduct a hearing with counsel *493present representing the petitioner, Robert A. Hawkins.
REVERSED AND REMANDED.
All the Judges concur.